 
 
I 
111th CONGRESS
1st Session
H. R. 649 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. Jordan of Ohio (for himself, Mrs. Blackburn, Mr. Lamborn, Mr. Boozman, Mrs. McMorris Rodgers, Mr. Burton of Indiana, Mr. Pitts, Mrs. Bachmann, Mrs. Schmidt, Mr. Inglis, Mr. Scalise, Mr. Westmoreland, Mr. Brady of Texas, Mr. Terry, Ms. Foxx, Mr. McHenry, Mr. Guthrie, Mr. Latta, Mr. Alexander, Mr. Rogers of Alabama, Mr. Broun of Georgia, Mr. Manzullo, Mr. Cao, Mr. Linder, Mr. Posey, Mr. Harper, Mr. Olson, Mr. Gingrey of Georgia, Mr. Price of Georgia, Ms. Fallin, Mr. Herger, Ms. Lummis, Mr. Cantor, Mr. Thompson of Pennsylvania, Mr. McKeon, Mr. Shimkus, Mr. Bishop of Utah, Mr. Fleming, Mr. King of Iowa, Mr. Pence, Mr. Marchant, Mr. Luetkemeyer, Mr. Garrett of New Jersey, Mr. Bartlett, Mr. Smith of New Jersey, Mr. Fortenberry, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To ensure that women seeking an abortion receive an ultrasound and the opportunity to review the ultrasound before giving informed consent to receive an abortion. 
 
 
1.Short titleThis Act may be cited as the Ultrasound Informed Consent Act. 
2.Amendment to the Public Health Service ActThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following: 
 
XXXInformed consent 
3001.DefinitionsIn this title: 
(1)AbortionThe term abortion means the intentional use or prescription of any instrument, medicine, drug, or any other substance or device or method to terminate the life of an unborn child, or to terminate the pregnancy of a woman known to be pregnant with an intention other than— 
(A)to produce a live birth and preserve the life and health of the child after live birth; or 
(B)to remove an ectopic pregnancy, or to remove a dead unborn child who died as the result of a spontaneous abortion, accidental trauma, or a criminal assault on the pregnant female or her unborn child. 
(2)Abortion providerThe term abortion provider means any person legally qualified to perform an abortion under applicable Federal and State laws. 
(3)Unborn childThe term unborn child means a member of the species homo sapiens, at any stage of development prior to birth. 
(4)WomanThe term woman means a female human being whether or not she has reached the age of majority.
(5)Unemancipated minorThe term unemancipated minor means a minor who is subject to the control, authority, and supervision of his or her parents or guardians, as determined under State law. 
3002.Requirement of informed consent 
(a)Requirement of Compliance by ProvidersAny abortion provider in or affecting interstate or foreign commerce, who knowingly performs any abortion, shall comply with the requirements of this title. 
(b)Performance and review of ultrasoundPrior to a woman giving informed consent to having any part of an abortion performed, the abortion provider who is to perform the abortion, or certified technician working in conjunction with the provider, shall— 
(1)perform an obstetric ultrasound on the pregnant woman; 
(2)provide an explanation of the results of the ultrasound; 
(3)display the ultrasound images so that the pregnant woman may view them; and 
(4)provide a medical description of the ultrasound images, which shall include the dimensions of the embryo or fetus, cardiac activity if present and viable, and the presence of external members and internal organs, if present and viewable. 
(c)No requirement To view ultrasound imagesNothing in this section shall be construed to require a woman to view the ultrasound images. Neither the abortion provider nor the woman shall be subject to any penalty if she refuses to look at the presented ultrasound images. 
3003.Exception for medical emergencies 
(a)ExceptionThe provisions of section 3002 shall not apply to an abortion provider in the case that the abortion is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself. 
(b)Certification 
(1)In generalUpon a determination by an abortion provider under subsection (a) that an abortion is necessary to save the life of a mother, such provider shall certify the specific medical conditions that support such determination and include such certification in the medical file of the pregnant woman. 
(2)False statementsAn abortion provider who willfully falsifies a certification under paragraph (1) shall be subject to all the penalties provided for under section 3004 for failure to comply with this title. 
3004.Penalties for failure to comply 
(a)In GeneralAn abortion provider who willfully fails to comply with the provisions of this title shall be subject to civil penalties in accordance with this section in an appropriate Federal court. 
(b)Commencement of ActionThe Attorney General may commence a civil action under this section. 
(c)First offenseUpon a finding by a court that a respondent in an action commenced under this section has knowingly violated a provision of this title, the court shall notify the appropriate State medical licensing authority and shall assess a civil penalty against the respondent in an amount not to exceed $100,000. 
(d)Second and subsequent offensesUpon a finding by a court that the respondent in an action commenced under this section has knowingly violated a provision of this title and the respondent has been found to have knowingly violated a provision of this title on a prior occasion, the court shall notify the appropriate State medical licensing authority and shall assess a civil penalty against the respondent in an amount not to exceed $250,000. 
(e)Private right of actionA pregnant woman upon whom an abortion has been performed in violation of this title, or the parent or legal guardian of such a woman if she is an unemancipated minor, may commence a civil action against the abortion provider for any willful violation of this title for actual and punitive damages.. 
3.PreemptionNothing in this Act or the amendments made by this Act shall be construed to preempt any provision of State law to the extent that such State law establishes, implements, or continues in effect greater disclosure requirements regarding abortion than those provided under this Act and the amendments made by this Act. 
4.SeverabilityThe provisions of this Act shall be severable. If any provision of this Act, or any application thereof, is found unconstitutional, that finding shall not affect any provision or application of the Act not so adjudicated. 
 
